DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
Claim 67 has been amended. Claims 85-87 have been newly added and no claims have been newly canceled. 
Claims 67-73, 75-87 are currently pending.
Claims 72-73, and 75 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/2021.

Claims 67-71, 76-87 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 67-71, 76-78, 83-84 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature judicial exception without significantly more.
In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), which can be found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility), the following analysis of the claims is made:
The claims have been analyzed for eligibility in accordance with their broadest reasonable interpretation.
Regarding claims 67 and 78: The claims are directed to isolated enriched renal cell populations derived from a mammalian kidney sample, wherein the isolated enriched renal cell population is enriched for renal tubular cells and wherein the isolated, enriched renal cell population further comprises collecting duct cells, endocrine cells, vascular cells and glomerular cells and wherein the isolated renal cells comprise erythropoietic bioactivity and wherein cells of the mammalian kidney sample are cultured under hypoxic conditions and separated on a density gradient.
The claims are directed to a composition, which is a statutory category of invention (Step 1: YES).
Claim 67 is drawn to a cell composition comprising a mammalian renal cell population. 
Claims 78 and 83 are drawn to constructs comprising a biomaterial or carrier and the mammalian renal cell population.
Both the biomaterial/carrier and the renal cells can be naturally-occurring. 
The Turman reference indicates that hypoxia preconditioned renal cells retained a relatively normal morphology (abstract, page 52) and that this exposure to hypoxic conditions revealed innate survival mechanisms that can be manipulated to promote protection from renal ischemia in patients (abstract, page 57-2nd full paragraph). It appears that the exposure to a hypoxic treatment to provide for cells that are hypoxic resistant allows for the concentration and collection of cells that react favorably to a low oxygen event, an event similar to what patients experience in an ischemic event (stroke or blood loss). Therefore this change in cells rendering them hypoxic-resistant is not necessarily absent from nature as cells in nature experience low oxygen events as well. Turman’s suggestion that this is an innate survival mechanism suggests that it is a natural phenomenon useful to the therapeutic practitioner.
In addition, if Applicant’s renal cell population is provided with some level of erythropoietic bioactivity by the process of exposing the cells to hypoxic conditions and then separating them on a density gradient, neither of which changes the cells from those found in nature, then the claimed renal cell population does not appear to distinguish from natural renal cells exposed to a natural ischemic condition given that the claims do not require a non-natural amount of erythropoietic bioactivity.
Applicant’s disclosure provides no evidence of a difference in structure, function, or properties that arises from combining the naturally occurring cells with the naturally occurring biomaterial. As such, the constructs of claims 67, 78 and 83 are not markedly different from a judicial exception.

Claims 68-71, 76-77 and 84 all recite limitations of the cells of claim 67. As such, claims 68-71, and 76-77 are also directed to a judicial exception.

Claim 71 recites a function of the cells of claim 67. However, Applicant’s disclosure provides no evidence that the functions are not natural functions of the cells of claim 67 and as such they are also directed to a judicial exception.

The claimed renal cell population is considered a nature-based product (the porous biomaterial or hydrogel biomaterial may be a biopolymer, such as collagen and/or elastin; renal cells such as tubular cells, collecting duct cells, endocrine cells, vascular cells and glomerular cells are all naturally occurring cell types), and as such the claimed composition is deemed comparable to its closest naturally occurring counterpart of natural kidney cells and tissue. 
Thus, the claim is not considered markedly different than natural renal cells, the claim is considered to read on a product of nature judicial exception (Step 2A, Prong 1: YES).
The claim does not integrate the product into a practical application because the claim is to the product renal cells and biomaterial carrier, per se, not a method of use. (Step 2A, Prong 2: NO).
The claim does not recite any elements in addition to judicial exception, so there are no additional elements that add significantly more to the judicial exception (Step 2B: NO).
Therefore claims 67-71, 76-78, 83--84 are deemed patent ineligible.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 67-71, 76-81 and 83 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atala et al (US 2008/0305146-from IDS filed 09/15/2021) as evidenced by Hosseinpour et al (Biochimica et Biophysica Acta 1580, 2002-previously cited) in view of Tumlin et al (Journal of the American Society of Nephrology, published May 2008) and Caro et al (Journal of Laboratory and Clinical Medicine 1984). 
Regarding claims 67-71, 76-77, Atala teach selective cell therapy for the treatment of renal failure by isolating populations of kidney cells harvested from differentiated cells of the kidney and wherein the cells are expanded in vitro and preferably express erythropoietin (EPO, erythropoietic bioactivity) (Title, abstract, page 1 para 10, page 4 para 52). Cells may be harvested from a donor using standard biopsy techniques (page 3 para 43) and selected based upon any unique property that distinguishes one cell type from another, e.g. density (page 4 para 51). A density cell gradient obtained from a kidney biopsy will inevitably comprise all the fractions of a kidney including tubular cells (proximal and distal), collecting duct cells, endocrine cells, vascular cells and glomerular cells. The desired cell type may be 90 percent or more, or not more than 10 percent or less by number of other cell types (page 4 para 53). The cells may be human or rat (pages 1-2 para 12-14, pages 7-8, Example 4). Hosseinpour provide evidence that CYP2D25 (vitamin D3 25-Hydroxylase) is expressed by human kidney cells (page 143, column 1, last paragraph).
Atala do not specifically disclose wherein their selected enriched renal cells are renal tubular cells.
Tumlin teach that renal tubular cell therapy provides beneficial results for patients suffering from acute renal failure. The primary effect was to improve overall patient survival and earlier renal recovery which was associated with long term survival benefit (page 5 Discussion).
Caro teach that tubular fractions of hypoxic whole kidneys contain 4-5 times as much erythropoietin as in the glomerular fractions and that renal erythropoietin is derived primarily from tubular cells  (abstract, page 929, first paragraph and last paragraph).
One of ordinary skill in the art would have been motivated to include renal tubular cells in an enriched amount in the method of Atala because Tumlin teach that renal tubular cells are beneficial for the treatment of acute renal failure and Atala is directed toward the administration of renal cells for the treatment of kidney disease as well. One of ordinary skill in the art would have had additional motivation and a reasonable expectation of success because Caro teach that hypoxic renal tubular cells appear to be a primary source of erythropoietin and Atala teaches that EPO producing renal cells are desired and beneficial for their method. Optimizing the concentrations such that tubular cells are in the majority, close to 90% of the cells and other cells, such as collecting duct cells, are in the minority such as about 10% would be a matter of routine optimization and experimentation. 
Regarding claims 78-81 and 83, Atala teach wherein their renal cells are combined with a biomaterial, such as a scaffold or matrix, such as a liquid hydrogel (polymer matrix) or a pharmaceutical carrier (page 5 para 62-65).
Regarding claims 85-87, Atala teach wherein their hypoxic conditions comprise culture conditions of about less than 5% oxygen, less than 3% oxygen or are 3% or 1% oxygen (about 2% oxygen) (page 2 para 27-28, para 30-32, page 7 para 91).
Therefore the combined teachings of Atala et al, Tumlin et al and Caro et al render obvious Applicant’s invention as claimed.



Claims 82 and 84 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Atala et al (US 2008/0305146-from IDS filed 09/15/2021) as evidenced by Hosseinpour et al (Biochimica et Biophysica Acta 1580 2002) in view of Tumlin et al (Journal of the American Society of Nephrology, published May 2008) and Caro et al (Journal of Laboratory and Clinical Medicine 1984) as applied to claims 67-71, 76-81 and 83 above, and further in view of Atala (US 2003/0124099-previously cited).
Regarding claim 82, the combined teachings of Atala, Tumlin and Caro render obvious Applicant’s claimed invention as described above, but do not specifically teach wherein the cells and biomaterial are configured as a porous foam. 
Atala ‘099 teaches a kidney-augmenting organ structure comprising a single-cell suspension of renal cells seeded onto kidney tissue matrix. (Example 7 at page 15, para 175.) Atala’s suspension is made from whole kidneys. (Example 1 at pages 12-13, para 142-43.) Atala teaches that kidney cells include tubule cells as well as other types (page 5 para 57.) Atala suggests that the matrix material may be a polymer such as polylactic acid (polymeric matrix)(page 7, para 75). Atala further suggests that the matrix material may be a hydrogel or a foam having pores (pages 8-9, para 93-94).
One of ordinary skill in the art would have been motivated to formulate the renal cells of Atala ‘146 with a biomaterial matrix as a porous foam because Atala ‘099 indicate that there is a need for structural primary renal cells for the treatment of kidney disease and Atala ‘099 suggest that porous foams or hydrogels with renal cells are especially beneficial. One of ordinary skill in the art would have had a reasonable expectation of success because Atala ‘146 teach that a porous matrix is suitable for combination with their method (page 5 para 65).
Regarding claim 84, the combined teachings of Atala, Tumlin and Caro render obvious the claimed invention as described above, but do not explicitly teach wherein the kidney biopsy sample is of a diseased kidney of a human having chronic kidney disease.
Atala ‘099 teaches a kidney-augmenting organ structure comprising a single-cell suspension of renal cells seeded onto kidney tissue matrix. (Example 7 at page 15, para 175.) Atala’s suspension is made from whole kidneys. (Example 1 at pages 12-13, para 142-43.) Atala teaches that kidney cells include tubule cells as well as other types (page 5 para 57.). Atala also teach wherein cell fractionation may be used to separate healthy cells from diseased cells for when the donor has diseases and thus allowing for the collection of healthy cells from a diseased kidney biopsy (page 5 para 58).
Therefore one of ordinary skill in the art would have been motivated to use a kidney biopsy sample from a diseased kidney of a human with a chronic kidney disease in the renal cell enrichment process of Atala ‘146 because Atala ‘099 suggests that cell fractionation can render such samples suitable for use when normal cells are separated from diseased cells. This would allow for the use of an autologous cell sample for organ augmentation as suggested by Atala ‘099 (page 5 para 58). One of ordinary skill in the art would have had a reasonable expectation of success because both Atala ‘146 and Atala ‘099 are using renal cell mixtures that mimic in vivo renal cells. 
Therefore the combined teachings of Atala ‘146, Tumlin et al, Caro et al, and Atala ‘099 render obvious Applicant’s invention as claimed. 



 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 67-71, 76-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,318,484 in view of Atala (US 2003/0124099). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to an enriched renal cell population that contains enriched renal tubular cells combined with other renal cells, such as epo-producing cells (endocrine), vascular and glomerular cells and combined with a biomaterial.
The claims of the patent do not explicitly recite collecting duct cells and wherein the biomaterial is a scaffold, but these features are taught to be beneficial and desirable by Atala ‘099 for a renal cell composition to render it useful for therapeutic purposes (page 2 para 16, page 4 para 49, page 5, para 57, page 17 claim 28).
Therefore one of ordinary skill in the art would have been motivated with a reasonable expectation of success to include a scaffold material and collecting duct cells with the admixture and construct of the patent because Atala suggest that such features are desirable when formulating renal cells as an implant.
Therefore the combined teachings of patent ‘484 and Atala render obvious the current claims.


Claims 67-71, 76-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,192,629. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to an enriched renal cell population combined with a biomaterial.
The claims of the patent do not explicitly recite all the renal cells, such as collecting duct cells and wherein the biomaterial is a scaffold, but these features are taught to be beneficial and desirable by Atala for a renal cell composition to render it useful for therapeutic purposes (page 2 para 16, page 4 para 49, page 5, para 57, page 17 claim 28).
Therefore one of ordinary skill in the art would have been motivated with a reasonable expectation of success to include a scaffold material and collecting duct cells with the admixture and construct of the patent because Atala suggest that such features are desirable when formulating renal cells as an implant.
Therefore the combined teachings of patent ‘629 and Atala render obvious the current claims.


Claims 67-71, 76-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,105,392. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to an enriched renal cell population combined with a biomaterial.
The claims of the patent do not explicitly recite all the renal cells, such as collecting duct cells and wherein the biomaterial is a scaffold, but these features are taught to be beneficial and desirable by Atala for a renal cell composition to render it useful for therapeutic purposes (page 2 para 16, page 4 para 49, page 5, para 57, page 17 claim 28).
Therefore one of ordinary skill in the art would have been motivated with a reasonable expectation of success to include a scaffold material and collecting duct cells with the admixture and construct of the patent because Atala suggest that such features are desirable when formulating renal cells as an implant.
Therefore the combined teachings of patent ‘392 and Atala render obvious the current claims.



Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the rejections above.
Applicant argues that claim 67’s isolated, enriched renal cell population has markedly different structural characteristics relative to any naturally-occurring renal cell population because unlike a natural population it is enriched for renal tubular cells.
This is not found persuasive. Under certain circumstances, purification and/or isolation may result in changes significant enough to qualify as markedly different (See Section 1 .A.3 of the Subject Matter Eligibility Guidance dated 16 December 2014: "[i]n accordance with this analysis, a product that is purified or isolated, for example, will be eligible when there is a resultant change in characteristics sufficient to show a marked difference from the product’s naturally occurring counterpart”). In example 4.2 of the Nature Based Product Examples, the example clearly demonstrates that the purification process alters the physical structure of the antibiotic to a form which cannot be produced by the bacteria. The change in structure is due to applicant’s purification process, and objective evidence is presented elucidating that structural difference.
In the present case, Applicant has not presented any evidence that the claimed product has characteristics significantly different than the naturally occurring cells isolated from the same tissue. Clear evidence that the claimed cells are different from natural cells in structure or function may be sufficient to show a marked difference. However, in the absence of evidence to the contrary, the process of isolation and purification/enrichment does not result in markedly different characteristics from the naturally occurring, isolated cells.
Applicant argues that claim 67’s isolated enriched renal cell population that is enriched for renal tubular cells and is a hypoxia-resistant cell population is markedly different from a natural cell population because natural cells are not hypoxia-resistant.
This is not found persuasive. The Turman reference indicates that hypoxia preconditioned renal cells retained a relatively normal morphology (abstract, page 52) and that this exposure to hypoxic conditions revealed innate survival mechanisms that can be manipulated to promote protection from renal ischemia in patients (abstract, page 57-2nd full paragraph). It appears that the exposure to a hypoxic treatment to provide for cells that are hypoxic resistant allows for the concentration and collection of cells that react favorably to a low oxygen event, an event similar to what patients experience in an ischemic event (stroke or blood loss). Therefore this change in cells rendering them hypoxic-resistant is not necessarily absent from nature as cells in nature experience low oxygen events as well. Turman’s suggestion that this is an innate survival mechanism suggests that it is a natural phenomenon useful to the therapeutic practitioner.
 Applicant argues that cells of claim 67 have markedly better therapeutic effects over any naturally-occurring renal cell population. Applicant points to Example 10 of the Specification as evidence that a B2 renal cell population encompassed by claim 67 performs better than a cell population similar to a naturally-occurring renal cell population (UNFX) and an oxygen-regulated B4 population.
This is not found persuasive. Example 10 does not provide evidence that the renal tubular cells of the B2 fraction are behaving in any way different from a naturally occurring renal tubular cell. The effects of using a B2 fraction compared to the other fractions come from the enrichment and concentration of renal tubular cells and their natural secretions which is a result of purification and not from any structural or functional change to the cells themselves. In addition, Example 10 is not commensurate in scope with the claimed cells because claim 67 does not require a specific level of enrichment and thus does not necessarily have the same properties as fraction B2 in Example 10. An example of a structural and functional change to the cells would be cryopreservation. Cryopreservation with a cryoprotectant will change the structure of a cell and provide it with extended viability that natural cells do not have.
Applicant refers to cells described in their Specification with regard to having characteristics not found in nature. However, this is not found persuasive because these cell populations include features not recited or required by the claims.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632